Citation Nr: 1113234	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  08-23 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral heel spurs, to include as secondary to a service-connected left ankle disability.  

2.  Entitlement to a compensable disability evaluation for an avulsion fracture of the tip of the distal head of the left femur (hereinafter "a left ankle disability").  

3.  Entitlement to a disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 23, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, denying the claims currently on appeal.  These claims were previously remanded by the Board in February 2010 for additional evidentiary development.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the Board's Central Office in Washington, DC in October 2009.  A written transcript of this hearing has been prepared and incorporated with the evidence of record.  

While the Veteran's appeal was pending before the Board, the RO issued a rating decision in December 2010 assigning a 100 percent disability evaluation for the Veteran's PTSD, effective as of March 23, 2010.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1.  The Veteran's bilateral heel spurs did not manifest during, or as a result of, active military service, nor are they secondary to a service-connected left ankle disability.  

2.  The Veteran's left ankle disability is manifested by tenderness; it is not manifested by moderately limited motion, arthritis, or abnormality.  

3.  From July 23, 2006 through January 12, 2009, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in work, family relations, judgment and mood due to such symptoms as suicidal ideation, near-continuous depression and an inability to maintain effective relationships; it was not manifested by total occupational and social impairment, persistent delusions or hallucinations, disorientation or significant memory loss.  

4.  As of January 12, 2009, the Veteran's PTSD symptomatology has resulted in total occupational impairment.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral heel spurs, to include as secondary to a service-connected left ankle disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for establishing entitlement to a compensable disability evaluation for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5271 (2010).

3.  The criteria for establishing entitlement to a disability evaluation of 70 percent for PTSD, from July 23, 2006 through January 12, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2010).

4.  As of January 12, 2009, the criteria for establishing entitlement to a disability evaluation of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Regarding the Veteran's claim of entitlement to service connection, the duty to notify was satisfied by way of a letter sent to the Veteran in August 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and information in his possession to the RO.  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters sent to the Veteran in August 2006 and April 2008 provided the Veteran with all of the necessary notice.  While the Veteran was not provided with all of the necessary notice until after the initial adjudication of his claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, the Veteran received VA medical examinations in September 2006 and March 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its February 2010 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Veteran was scheduled for a medical examination and that he attended this examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  




	(CONTINUED ON NEXT PAGE)
Service Connection for Bilateral Heel Spurs

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for bilateral heel spurs.  Specifically, the Veteran has argued that this condition is secondary to his service-connected left ankle disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that this disability is not secondary to a service-connected disability, nor did it manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

The Board will first address the Veteran's claim that this disorder is secondary to his service-connected left ankle disability.  The Veteran was afforded a VA examination of the lower extremities in March 2010.  The examiner diagnosed the Veteran with bilateral heel Haglund deformities.  The examiner opined that it was less likely than not that this condition was secondary to the Veteran's left ankle disorder.  Examination revealed the Veteran's left ankle to be normal, and according to the examiner, the Veteran's heel condition was suggestive of a history of Achilles tendinitis and bursitis.  Therefore, the preponderance of the evidence of record demonstrates that this condition is not secondary to the Veteran's left ankle disability.  

While the Veteran has alleged that his bilateral heel spurs are secondary to a service-connected disability, the Board has also considered his claim on a direct basis to afford him all possible avenues of entitlement.  In order for a claim to be granted on a direct basis, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom.; Epps v. West, 18 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The Veteran's service treatment records do not indicate that he suffered from symptomatology of heel spurs of either foot during military service.  The records clearly demonstrate that he fractured his ankle during service, but there is no indication that the Veteran suffered any symptomatology involving his heels.  Also, according to his April 1972 separation examination, an evaluation of the Veteran's feet was normal.  As such, there is no evidence of this condition during active military service.  

Post-service treatment records also fail to suggest that this condition manifested during, or as a result of, active military service.  The Veteran was afforded a VA examination in July 1981 for his left ankle fracture.  It was noted that there was no evidence of this upon examination and there was no mention of bilateral heel spurs or pain in either foot.  

According to a January 2006 VA outpatient treatment record, the Veteran was seen with complaints of pain in his right heel for the past two weeks.  An X-ray was taken of the right foot revealing a right calcaneal spur.  A July 2006 treatment record notes that the Veteran was evaluated by podiatry and given special shoes to help with his pain.  The Veteran was noted to be suffering from congenital pes cavus in addition to a calcaneal spur.  

The Veteran was afforded a VA joint examination in September 2006.  It was noted that the Veteran suffered from bilateral plantar fasciitis and that he used a cane because of his bilateral foot pain.  He was afforded a more recent VA examination of the feet in March 2010.  The Veteran reported that his bilateral heel pain began in the 1970s with no specific injury.  It was noted that he wore heel cup inserts which provided minimal assistance.  Examination of the heels revealed them to be nontender to palpation. However, there were bony prominences bilaterally over the calcaneal tuberosity without any overlying skin changes.  X-rays confirmed the presence of these bony prominences just proximal to the Achilles tendon insertion sites.  The examiner diagnosed the Veteran with mild left Achilles tendonitis/bursitis with Haglund deformity.  The examiner opined that it was less likely than not that this condition manifested during military service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for bilateral heel spurs.  According to the March 2010 VA examiner, it was less likely than not that this condition was secondary to the residuals of a left ankle fracture.  It was noted that the Veteran's left ankle was normal and it appeared that the Veteran had a history of Achilles tendinitis and bursitis.  There is also no evidence of this disability during active military service, and the first post-service evidence of a heel disorder is from January 2006.  This is more than 30 years after the Veteran's separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  The absence of any treatment for this condition for more than three decades tends to suggest that the Veteran has not suffered from continuous symptomatology since his separation from active duty.  Finally, the March 2010 VA examiner opined that this condition was less likely than not due to military service.  As such, the preponderance of the evidence of record demonstrates that this condition did not manifest during, or as a result of, active military service.  

The Board recognizes that the Veteran indicated to the March 2010 VA examiner that this condition had existed since the 1970s.  As a lay person, the Veteran is competent to testify to the onset of pain and symptomatology.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, while the Veteran is competent to offer this testimony, the Board does not find it to be credible.  According to the January 2006 VA outpatient treatment record, the Veteran reported that his right heel pain had existed for approximately two weeks.  There was no mention of a long-standing history of heel pain when the Veteran first sought treatment.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral heel spurs, to include as secondary to a service-connected left ankle disability, must be denied.

Increased Disability Evaluation for a Left Ankle Disability

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Facts and Analysis

The Veteran contends that he is entitled to a compensable disability evaluation for his left ankle disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's left ankle disability has not been compensably disabling at any time during the pendency of this claim.  As such, the claim must be denied.  

For historical purposes, the Veteran was originally granted service connection for a left ankle disability in August 1981.  A noncompensable disability evaluation was assigned under Diagnostic Code 5299, effective as of June 3, 1981.  In July 2006, VA received the Veteran's claim seeking a higher disability evaluation for this disability.  This claim was denied by the RO in May 2007, per Diagnostic Code 5271, and the Veteran submitted a timely notice of disagreement to this decision in May 2007.  The Veteran subsequently appealed this decision to the Board in August 2008.  

Upon filing his claim, the Veteran was afforded a VA examination of the left ankle in September 2006.  The Veteran reported that he continued to have occasional pain in his left ankle without any incapacitating events.  The Veteran indicated that this condition affected his ability to work in that he could not walk as much as he used and that he got occasional swelling of the left ankle with walking.  There was no gait instability or abnormality noted upon examination.  Examination revealed some tenderness to palpation over the anterior lateral aspect of the ankle.  No skin changes, swelling, or erythema was noted and motor and sensation was intact. The Veteran was found to have normal heel valgus angle of approximately 5 degrees of heel valgus and a normal 5 degree angle of the heel cord heel.  Range of motion of the ankle was dorsiflexion from 0 degrees to 30 degrees, plantar flexion from 0 degrees to 45 degrees without pain, inversion from 0 degrees to 40 degrees with pain at about 30 degrees to 40 degrees of inversion and eversion from 0 degrees to 30 degrees without pain.  X-rays revealed no fractures, lesions or osteophytes.  The examiner diagnosed the Veteran with left ankle pain of an undetermined etiology.  It was noted that since there was pain on examination, it was conceivable that there could be further limitation of function.  However, the examiner was unable to predict what this may be.  

The Veteran underwent a VA physical therapy consultation in April 2008.  The Veteran was complaining of left ankle pain.  X-rays revealed no abnormalities of the ankle.  Examination revealed no swelling, inflammation, obvious bony abnormality, erythema or antalgic gait.  The Veteran was also able to bear weight without difficulty. Range of motion testing revealed mild discomfort with plantar or dorsiflexion and discomfort with inversion and eversion.  The report does not indicate at what degree of motion the Veteran experienced pain or if his pain resulted in limitation of motion.  

A magnetic resonance image (MRI) of the left ankle was performed in July 2008.  This revealed a small amount of fluid in the tibiotalar joint.  There were no bone marrow signal abnormalities or tendon/ligament disruption.  No masses or cysts were noted either.  The Veteran was diagnosed with left ankle pain and he was instructed to wear a 3D boot for three weeks.  

The Veteran was afforded an additional VA examination of the left ankle in March 2010.  The Veteran reported daily pain of the left ankle with a flare-up occurring once a week with increased pain.  These flare-ups were noted to last a few minutes until he was able to sit down.  The Veteran denied any swelling of the left ankle.  He indicated that it affected his daily activities in that he could not stand or walk for long periods of time.  Examination of the left ankle revealed it to be nontender to palpation.  The Veteran had what was described as a good range of motion, with dorsiflexion from 0 degrees to 20 degree without pain and plantar flexion from 0 degrees to 45 degrees without pain.  The Veteran had the same range of motion without pain upon repetition.  There was no swelling, effusion, or crepitus.  X-rays of the left ankle were normal and the examiner diagnosed the Veteran with a normal left ankle.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable disability evaluation for his left ankle disability at any time during the pendency of his appeal.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  Id. 

According to the Veteran's September 2006 VA examination, dorsiflexion of the left ankle was from 0 degrees to 30 degrees and plantar flexion from 0 degrees to 45 degrees without pain.  Upon examination in March 2010, the Veteran was found to have dorsiflexion from 0 degrees to 20 degrees without pain and plantar flexion from 0 degrees to 45 degrees without pain.  Therefore, the preponderance of the evidence demonstrates that the Veteran is not entitled to a compensable disability evaluation under Diagnostic Code 5271 since the evidence demonstrates that he has maintained a full range of motion.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2010).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2010).  

However, even when considering the DeLuca criteria, the preponderance of the evidence demonstrates that the Veteran is not entitled to a compensable disability evaluation.  According to both VA examinations, the Veteran did not experience pain upon plantar flexion.  While the September 2006 VA examiner did not indicate whether the Veteran experienced pain on dorsiflexion or not, the March 2010 VA examiner found no evidence of pain and it was noted that the Veteran maintained a full range of motion upon repetition.  Also, while both examiners noted that it was conceivable that the Veteran could experience further limitation due to pain, the evidence does not demonstrate that this limitation would result in "moderate" limitation of motion of the ankle.  Likewise, while the April 2008 physical therapy consultation revealed mild discomfort, the record does not demonstrate that the Veteran lost any function as a result.  As such, a higher disability rating is not warranted.  

The Board has also considered whether there are any other potentially applicable diagnostic codes that may permit a higher disability evaluation in this case.  However, without evidence of ankylosis, malunion of the os calcis or astragalus, or an astragalectomy, a higher disability rating is not available.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-74.  Also, while compensable disability evaluations are warranted for arthritis of a joint, this is only permitted when arthritis is confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the present case, X-rays have routinely been interpreted as normal with no findings of arthritis.  

The Board has also considered whether the Veteran's left ankle disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the objective evidence of record demonstrates that the Veteran's left ankle disability has not been compensably disabling at any time during the pendency of this claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable disability evaluation for a left ankle disability must be denied.




	(CONTINUED ON NEXT PAGE)
Increased Disability Evaluation for PTSD

Relevant Laws and Regulations

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities.  A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Facts and Analysis

The Veteran contends that he is entitled to a disability evaluation in excess of 50 percent for his service-connected PTSD.  Having considered all of the evidence of record, the Board concludes that the Veteran's PTSD has been 70 percent disabling since July 26, 2006 and 100 percent disabling since January 12, 2009.  As such, the claim is granted.  

For historical purposes, the Veteran was originally granted service connection for PTSD in an October 1987 rating decision.  A 30 percent disability evaluation was assigned under Diagnostic Code 9411, effective as of October 14, 1986.  The Veteran's disability evaluation was increased to 50 percent in a May 2004 rating decision, effective as of December 8, 2003.  VA most recently received a claim for an increased disability evaluation from the Veteran in July 26, 2006.  This claim was subsequently denied by the RO in May 2007 and VA received a timely notice of disagreement from the Veteran in May 2007.  The Veteran subsequently appealed this denial to the Board in August 2008, and following a February 2010 Board remand, the Veteran's disability evaluation was increased to 100 percent in a December 2010 rating decision, effective as of March 23, 2010.  Therefore, the issue that is presently before the Board is entitlement to a disability evaluation in excess of 50 percent from July 26, 2006 through March 23, 2010.  

According to a February 2006 Recovering Hope Group for treatment of PTSD record, the Veteran felt that nothing had changed with his treatment and that he still could not have relationships.  His mood was described as anxious at this time and his affect as depressed.  The Veteran again indicated during a May 2006 treatment session that he could not maintain relationships.  He noted that he could get close, but all of a sudden, he would need to distance himself and terminate the relationship.  The Veteran was noted to be oriented in all spheres with no signs of psychoses.  There were also no current suicidal or homicidal ideations.  A GAF score of 45 was assigned at this time.  A GAF score of 45 was again assigned during a July 2006 treatment session.  

The Veteran was afforded a VA examination for his PTSD in October 2006.  The Veteran reported that he lived alone.  He reported having girlfriends on occasion but that the relationships would not last long because he would run away due to an inability to tolerate intimacy.  He also reported difficulty going to sleep with nightmares and ongoing intrusive thoughts and flashbacks.  He also described social and interpersonal avoidance, hypervigilance with an exaggerated startle response, and chronic depression.  

Examination revealed the Veteran to be oriented to time, place and person with appropriate dress and hygiene.  Speech was coherent and goal-directed, but somewhat low in volume.  However, production was noted to be adequate.  The Veteran's mood was reported as chronically depressed with intermittent feelings of hopelessness.  It was also noted that the Veteran was easy to anger when an individual invaded his personal space.  There was no evidence of hallucinations or delusions and the Veteran's memory appeared within normal limits.  The examiner indicated that the Veteran's reasoning and judgment were intact at the time of examination.  However, the examiner stressed that it was quite clear that these were impaired at times due to emotional factors.  Insight was deemed to be good, however.  When asked about suicide, the Veteran reported that it was touch and go and that he used a variety of methods to cope with thoughts and impulses.  The Veteran denied any interests or hobbies outside of going to school and his Alcoholics Anonymous (AA) meetings.  He also described himself as a loner who preferred to stay at home.  It was noted that the Veteran would graduate from computer school in December but that he was very pessimistic about his ability to get a job due to his age and difficulties being around people.  

The examiner diagnosed the Veteran with chronic and severe PTSD.  A GAF score of 40 was assigned at the time of examination.  The examiner further opined that the Veteran's PTSD had affected all aspects of his life - especially his interpersonal relationships.  The examiner felt that the Veteran may be able to enter the workforce after graduation if he was able to secure a job with limited social demands and minimal confusion and stress.  

Subsequent VA outpatient treatment records demonstrate that the Veteran has continued to seek treatment for his PTSD.  According to an April 2007 treatment record, the Veteran had not found a job yet and he needed more education to allow him to have a more solitary position.  A GAF score of 44 was assigned at this time. 

In June 2007, the Veteran was hospitalized with current suicidal ideations, intentions or plans. The Veteran's GAF score was felt to be 40 at the time of admission. The Veteran reported overwhelming intrusive thoughts.  His energy was also noted to be low as his sleep had decreased lately to one hour intervals.  The Veteran also reported visual hallucinations of seeing the faces of people he killed in Vietnam.  After admission, the Veteran was noted to be alert and oriented to person, place, time and situation.  However, his judgment and insight were deemed to be impaired by his current symptomatology.  A GAF score of 55 was subsequently assigned.  It was noted that the Veteran had ceased taking his medication some two weeks earlier.  Upon discharge, the Veteran was no longer exhibiting suicidal ideation or experiencing hallucinations and a GAF score of 55 was assigned.  

The record also contains a June 2007 Vocational Rehabilitation note.  The Veteran reported recently having completed training in computers.  However, it was noted that the Veteran was not placed in employment due to his physical limitations prohibiting his work capacity.  Specifically, this was referring to the Veteran's low back pain and heel spurs.  

The evidence demonstrates that the Veteran participated in the PTSD Residential Program from August 20, 2007 through September 28, 2007.  Upon admission, the Veteran was found to be alert and oriented in all spheres.  He reported being depressed with nightmares, sweats, hypervigilance, isolation, insomnia and feelings of paranoia.  He also reported seeing faces of the people he had killed in Vietnam.  It was also noted that he had an increase in his irritability, frustration and anxiety and that he could not find a job in his field.  During his treatment, the Veteran reported that while he wanted to be in a relationship, he never wanted to be close to anyone again because he could not handle the closeness and pain it might bring him.  He also reported suffering from constant guilt because of what he did in Vietnam and that he felt that God was punishing him.  It was also noted that the Veteran did not have any family or support system that could be invited to participate in his therapy.  Upon discharge in September 2007, the Veteran was found to be in no distress with fluent and articulate speech. Thought processes were also coherent and the Veteran denied any auditory or visual hallucinations, delusions or paranoia.  His mood was still depressed and his affect was blunted, but there were no active suicidal or homicidal ideations.  A GAF score of 55 was assigned at this time.  

In October 2007, the Veteran participated in a PTSD Alumni Group meeting.  The Veteran reported missing the good company that he had with other Veterans in the PTSD Residential Program.  It was noted that his loneliness was even more oppressive now and that he longed for a partner.  However, it was noted that the Veteran could not yet get close due to his tension.  The Veteran was found to be oriented in all spheres with no signs of psychoses.  He also denied any current suicidal or homicidal ideations.  A GAF score of 44 was assigned at this time.  

The Veteran was again treated in December 2007.  The Veteran reported that he was feeling more depressed.  It was noted that the Veteran was very ambivalent about becoming unemployable.  The Veteran expressed a desire to work but he was realizing that he could not.  It was also noted that the Veteran's insomnia persisted with low energy and appetite.  A GAF score of 43 was assigned at this time.  This same GAF score was again assigned during treatment in June 2008.  During the treatment, the Veteran reported that he became so tense recently that he physically attacked his girlfriend.  He also reported sleeping only two to four hours per night with continued nightmares.  However, he was found to be oriented in all spheres with no signs of psychosis.  He also denied current suicidal or homicidal ideations.  

The Veteran was seen in January 2009 with complaints of increasing depression over the holidays.  He reported that he had become more isolated during this time and that he was suffering from more intrusive thoughts about the war.  It was noted that the Veteran had been unable to gain employment as he was incapable of dealing with external demands without becoming overwhelmed by tension.  The Veteran was found to be alert and oriented in all sphere with no signs of psychosis.  He also denied any current suicidal or homicidal ideation.  A GAF score of 44 was assigned at this time.  The record demonstrates that the Veteran continued to seek treatment with the Vet Center until as recently as September 2009.  

Finally, the Veteran was afforded a VA examination for his PTSD in March 2010.  The examiner concluded that the Veteran had been historically unable to maintain sustained employment due to his PTSD and its related symptomatology.  The examiner assigned a GAF score of 40 to the Veteran.  It was also noted that the Veteran remained socially isolated and withdrawn.  It was noted that the symptoms that most impeded the Veteran's employability were social withdrawal, lowered frustration and anxiety tolerance, marked irritability, decreased concentration and insomnia.  

The above evidence demonstrates that the Veteran is entitled to a disability evaluation of 70 percent for his PTSD as of July 26, 2006.  As already noted, a 70 percent rating is warranted when there is evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

According to treatment records from 2006, the Veteran indicated that he was unable to maintain relationships.  The October 2006 VA examiner also concluded that the Veteran's PTSD impacted every aspect of his life - especially his interpersonal relationships. It was also noted during the Veteran's time at the PTSD Residential Program in 2007 that while he wanted a relationship, he could not get close to anyone.  It was also noted that the Veteran did not have any family or support system at this time.  Finally, during treatment in January 2009 it was noted that the Veteran was becoming even more isolated.  As such, the evidence of record suggests that the Veteran has been unable to maintain effective relationships throughout the pendency of his claim.  

In addition, the Veteran was found to be suffering from chronic depression with feelings of hopelessness during his October 2006 VA examination.  He was also noted to be easy to anger, and according to a June 2008 treatment record, he physically assaulted his girlfriend, demonstrating irritability with periods of violence.  The Veteran was also noted to be suffering from current suicidal ideations in June 2007 and his judgment and insight were deemed to be impaired.  The October 2006 VA examiner agreed that it was clear that the Veteran's judgment was impaired at times due to emotional factors.  Therefore, the evidence of record demonstrates that the Veteran suffers from occupational and social impairment with deficiencies in work, family relations, judgment and mood, due to symptoms such as intermittent suicidal ideation, irritability with periods of violence, chronic depression and an inability to maintain effective relationships.  As such, the Veteran's symptomatology is more appropriately characterized as 70 percent disabling as of July 26, 2006.  

The Board also finds that the Veteran is entitled to a 100 percent disability evaluation as of January 12, 2009.  A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

According to a January 12, 2009 VA outpatient treatment record, the Veteran was unable to gain employment as he was incapable of dealing with external demands without becoming overwhelmed by tension.  The March 2010 VA examination also indicated that the Veteran was historically unable to maintain sustained employment due to PTSD and its related symptoms.  This included marked insomnia, anhedonia, and low energy, as well as difficulty in managing anger and frustration.  Therefore, the evidence of record clearly demonstrates total occupational impairment as of January 12, 2009.  

However, the preponderance of the above evidence demonstrates that the Veteran is not entitled to a 100 percent disability evaluation prior to January 12, 2009, as this is the first evidence of record that clearly demonstrates total unemployability as a result of PTSD.  According to the October 2006 VA examination, the Veteran did have girlfriends on occasion.  However, he was unable to maintain the relationships for an extended period of time. It was also noted during this examination that the Veteran was attending school and learning about computers in hopes of obtaining a career.  The examiner opined that the Veteran may in fact be able to enter the work force upon graduation.  This evidence demonstrates that the Veteran was not suffering from total occupational and social impairment as of this time.  

A June 2007 Vocational Rehabilitation note also indicates that the Veteran was unable to enter the work force at this time due to his physical limitations.  There was no finding that the Veteran was totally unemployable as a result of his PTSD at this time.  Also, after being discharged from the hospital in June 2007, the Veteran was found to be oriented in all spheres with no hallucinations.  He also denied experiencing any hallucinations during his time at the PTSD Residential Program in 2007 and he was again found to be fully oriented.  While the Veteran has reported hallucinations on a few occasions during the pendency of this claim, a 100 percent disability evaluation is warranted when there is evidence of "persistent" delusions or hallucinations.  See 38 C.F.R. § 4.130.  

The Board notes that the Veteran did indicate during a December 2007 therapy session that he felt he could not work due to his PTSD.  However, the examining physician did not indicate whether this assertion was correct or not at this time.  The Veteran was also found to be fully oriented with no signs of psychosis.  Subsequent records from the Vet Center continued to note that the Veteran was oriented in all spheres with no delusions.  Therefore, the preponderance of the evidence of record does not demonstrate that the Veteran's PTSD was 100 percent disabling prior to January 12, 2009.  

In reaching the above conclusions, the Board has considered the GAF scores assigned to the Veteran throughout the pendency of his claim.  The Veteran has most often been assigned a GAF score of approximately 45.  Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  Therefore, the assigned disability ratings of 70 percent and 100 percent as of January 12, 2009 are fully representative of the Veteran's GAF scores.  The Board recognizes that the Veteran was assigned a GAF score of 40 during his October 2006 VA examination and at the time of his hospitalization in June 2007.  GAF scores ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  These symptoms are also represented by a 70 percent disability evaluation, as the Board has considered the Veteran's major impairment in family relations and judgment.  As such, the Veteran's disability ratings are appropriate to his assigned GAF scores.  

The Board has also considered whether the Veteran's PTSD has presented an exceptional or unusual disability picture at any time during the pendency of the claim as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, prior to January 12, 2009, the Veteran has been assigned a disability evaluation of 70 percent.  This disability evaluation is meant to compensate a Veteran with significant symptomatology, including an inability to maintain effective relationships and deficiencies in judgment and work.  Therefore,  the Veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  Furthermore, extraschedular consideration is not warranted as of January 12, 2009, as the Veteran has been assigned the highest available disability evaluation as of this time.  

Having afforded the Veteran the full benefit of the doubt, the Board concludes that the Veteran is entitled to a disability evaluation of 70 percent prior to January 12, 2009 and a disability evaluation of 100 percent as of January 12, 2009.  However, the preponderance of the evidence is against the assignment of a 100 percent disability evaluation prior to January 12, 2009.  In assigning staged ratings, the Board has considered the holding of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

Entitlement to a compensable disability evaluation for an avulsion fracture of the tip of the distal head of the left fibula is denied.  

Entitlement to service connection for bilateral heel spurs, to include as secondary to a service-connected left ankle disability, is denied.  

Entitlement to a disability evaluation of 70 percent for PTSD, from July 26, 2006 through January 12, 2009, is granted.  

Entitlement to a disability evaluation of 100 percent for PTSD as of January 12, 2009 is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


